                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

LIN LAN ZAORSKI,                    )
                                    )
                    Plaintiff,      )
                                    )                           JUDGMENT IN A
                                    )                           CIVIL CASE
v.                                  )                           CASE NO. 5:18-cv-234-D
                                    )
THE GOVERNMENT OF THE UNITED STATES )
OF AMERICA,                         )
                                    )
                    Defendant.      )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that for the reasons stated in defendant's
memorandum of law, the court GRANTS defendant's motion to dismiss [D.E. 16] and
DISMISSES the action without prejudice.



This Judgment Filed and Entered on April 25, 2019, and Copies To:
Reinaldo Olavarria                                      (Sent to 5709 Big Sandy Drive Raleigh, NC
                                                        27616 via US Mail)
Joshua B. Royster                                       (via CM/ECF electronic notification)
Roberto F. Ramirez                                      (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
April 25, 2019                                  (By) /s/ Nicole Sellers
                                                         Deputy Clerk
